Citation Nr: 0840779	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  05-32 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for left knee disability has been 
received.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran had honorable military service from October 25, 
1977 to October 24, 1980, and a period of active military 
service from October 25, 1980 to October 18, 1982, from which 
he was dishonorably discharged.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 2004 rating decision in which the RO denied 
the veteran's petition to reopen the previously denied claim 
for service connection for left knee disability on the basis 
that new and material evidence had not been received.  The 
veteran filed a notice of disagreement (NOD) in October 2004; 
and the RO issued a statement of the case (SOC) in July 2005.  
The veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in September 2005.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  In an April 1988 rating decision, the RO denied service 
connection for left knee disability; although notified of the 
denial in an April 1988 letter, the veteran did not initiate 
an appeal.

3.  No new evidence associated with the claims file since the 
April 1988 rating decision, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for left knee disability, or raises a 
reasonable possibility of substantiating that claim.




CONCLUSIONS OF LAW

1.  The April 1988 RO decision denying service connection for 
left knee disability is final.  38 U.S.C.A. § 7105(b) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  As evidence received since the RO's April 1988 denial is 
not new and material, the criteria for reopening the claim 
for service connection for left knee disability are not met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  With respect to requests to reopen previously 
denied claims, a claimant must be notified of both what is 
needed to reopen the claim and what is needed to establish 
the underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).Id.; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, a July 2004 pre-rating letter notified the 
veteran that his claim for service connection for left knee 
disability had been previously denied and informed him that 
to reopen his claim, the RO needed new and material evidence.  
The July 2004 letter specifically advised the veteran that, 
in order to be considered material, the evidence had to 
pertain to the reason the claim was previously denied, and 
noted that the claim had been previously denied because 
"limited service medical records were available and no post-
service treatment was alleged."  The July 2004 letter also 
informed the veteran that, in order to be considered new and 
material, the evidence would have to raise a reasonable 
possibility of substantiating the claim, and could not simply 
be repetitive or cumulative of the evidence of record at the 
time of the previous denial.  The letter also provided notice 
to the veteran regarding what information and evidence was 
needed to substantiate the underlying claim for service 
connection, as well as what information and evidence must be 
submitted by the veteran, and what information and evidence 
would be obtained by VA.  

Thus, the July 2004 VCAA letter provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate the underlying claim for service connection, 
what information and evidence must be submitted by the 
veteran and what information and evidence would be obtained 
by VA.  As the RO explained the type of evidence needed to 
establish each element of a claim for service connection, and 
explained what constitutes new and material evidence to 
reopen such a claim, the Kent requirements have been met.

The July 2004 VCAA letter specifically informed the veteran 
to submit any evidence in his possession pertinent to the 
claim (consistent with the version of 38 C.F.R. § 3.159 then 
in effect) thus satisfying the fourth element of the duty to 
notify.  An April 2006 letter also informed the veteran how 
disability ratings and effective dates are assigned and the 
type of evidence that impacts those determinations.

The record reflects that following the April 2006 letter the 
veteran was provided an opportunity to respond; however, no 
further communication was received until the representative's 
November 2008 Written Brief Presentation.  There has been no 
additional evidence submitted since the April 2006 letter.  
Hence, the veteran is not shown to be prejudiced by the 
timing of VCAA-compliant notice.  See Pelegrini, 18 Vet. App.  
at 112.  See also Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service treatment records and post-service private medical 
records.  Also of record and considered in connection with 
the claim are various statements submitted by the veteran, 
and by his representative, on his behalf.

The Board notes that in July 2004, the RO requested treatment 
records pertaining to the veteran from Stevens Memorial 
Hospital; however, a negative response was received.  In 
October 2004, the veteran requested that VA obtain treatment 
records from Dr. G.F., whose office was in Stevens Memorial 
Hospital.  The record reflects that the RO made additional 
requests for records from Dr. G.F. at Stevens Memorial 
Hospital in August 2005 and October 2005; however, no replies 
were received.  In conjunction with the October 2005 request 
the RO sent the veteran a letter informing him that it would 
be making a third request for records from Stevens Memorial 
Hospital, but that it was his responsibility to see that VA 
received these records.  He was advised that if VA did not 
receive these records from either Stevens Memorial Hospital 
or himself within 30 days, VA would proceed with his appeal 
for a decision from the Board.  No response or records were 
received within 30 days.  

The Board acknowledges that it appears that all of the 
veteran's service treatment records may not be associated 
with the claims file.  See the April 1988 rating decision 
("Limited SMR available.").  The Board also acknowledges 
the veteran's representative's assertion that VA should 
inform the veteran regarding alternate sources of service 
treatment records.  See November 2008 Written Brief 
Presentation.  However, given the basis for the denial of the 
veteran's claim, the Board finds that further development in 
this area is unnecessary.  That is, as explained further 
below, the veteran's claim to reopen is being denied because 
there is still no evidence showing that he has a current left 
knee disability.  In the absence of proof of a current 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As the veteran's 
service treatment records (dated at the latest in the early 
1980s) would not address the question of current disability, 
there is no reasonable possibility that they would change 
this decision.  Therefore, the veteran is not prejudiced in 
any way by the Board's decision to not develop for these 
records any further.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated in 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Such 
a determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993).  See also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection 
may be granted for a disease first diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).

As indicated above, the RO denied the veteran's claim for 
left knee disability in April 1988.  The veteran did not 
initiate an appeal.  See 38 C.F.R. § 20.200 (2008).  The RO's 
April 1988 decision is therefore final as to the evidence 
then of record, and is not subject to revision on the same 
factual basis.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.156(a) (2008); see also Hodge v. West, 155 F.3rd 1356 (Fed. 
Cir. 1998).

In this appeal, the veteran filed a petition to reopen his 
claim for service connection for left knee disability in July 
2004.  Regarding petitions to reopen filed on or after August 
29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 (West 2002 & Supp. 2008) 
require a review of all evidence submitted by or on behalf of 
a claimant since the last final denial on any basis to 
determine whether a claim must be reopened.  See Evans v. 
Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for 
purposes of the "new and material" analysis, the credibility 
of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).

The basis for the RO's April 1988 denial was that the 
evidence did not show that the veteran had a current left 
knee disability.  The evidence of record at the time 
consisted of limited service treatment records which were 
completely negative for a chronic left knee disability.  No 
post-service treatment was alleged.  

The Board notes that the only medical evidence received since 
the April 1988 consists of treatment records from Marion 
County Memorial Hospital dated in November 2000.  However, 
the records make no mention of any complaint or finding of 
left knee disability.  They show that the veteran was treated 
for trauma to the forehead.  The only reference to the left 
knee is a clinical finding that the veteran was able to move 
his legs appropriately.  While this evidence can be 
considered "new," in that it was not before the RO in April 
1988, it is not "material."  That is, the evidence does not 
show that the veteran has a current left knee disability - 
the basis for the last prior final denial.  Thus, the new 
evidence does not relate to an unestablished fact necessary 
to substantiate the claim or raise a reasonable possibility 
of substantiating the claim.

As for the veteran's statements, the Board notes that as a 
layperson without the appropriate medical training and 
expertise, he is not competent to render a probative opinion 
on a medical matter-to include the matter of current 
disability (diagnosis).  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).  Therefore, where, as 
here, resolution of the appeal turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993). 

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
left knee disability are not met, and the April 1988 RO 
denial of this claim remains final.  See 38 U.S.C.A. § 5108 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008).  As the 
veteran has not fulfilled his threshold burden of submitting 
new and material evidence to reopen the finally disallowed 
claim, the benefit-of-the-doubt doctrine is not applicable.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).




ORDER

As new and material evidence has not been received, the 
petition to reopen the claim for service connection for left 
knee disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


